1

2
                                                                                JS-6
3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     STARR INDEMNITY & LIABILITY                 ) Case No.: 2:19-cv-00413-AB-AS
                                                 )
11   COMPANY,                                    )
                      Plaintiff,                 ) [PROPOSED] ORDER OF
12
     vs.                                         ) DISMISSAL WITH PREJUDICE
                                                 )
13                                               )
     UPS SUPPLY CHAIN SOLUTIONS,                 )
14                                               )
     INC.; UPS ASIA GROUP PTE. LTD.;             )
15
     and DOES 1 through 10, inclusive,           )
                                                 )
16                                               )
                         Defendants.             )
17                                               )
                                                 )
18
     RELATED THIRD-PARTY ACTION                  )
19

20
           Based on the stipulation of counsel of record for Plaintiff STARR

21   INDEMNITY & LIABILITY COMPANY (“STARR”), Defendants UPS SUPPLY
22   CHAIN SOLUTIONS, INC. and UPS ASIA GROUP PTE. LTD. (collectively
23   “UPS”) and Third-Party Defendant OCEAN NETWORK EXPRESS PTE. LTD.
24   (“ONE”), who stipulate that this entire action, including all third-party claims, be
25   dismissed with prejudice, based on a settlement among the parties, and good cause
26   having been shown:
27         IT IS ORDERED, that the above entitled action is dismissed in its entirety, with
28
     prejudice.

                                                    1
1          Based on the stipulation of counsel for the parties, each party shall bear its own
2    attorney’s fees and costs.
3
                  IT IS SO ORDERED.
4

5
     Dated:May 30, 2019
6                                           Honorable André Birotte Jr.
                                            United States District Court
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
